

Exhibit 10.42
 
 

 
 

--------------------------------------------------------------------------------

 



CONFORMED COPY




















REVOLVING CREDIT AGREEMENT




dated as of May 27, 2008




between




FNB UNITED CORP.
as Borrower




and




SUNTRUST BANK
as Lender










 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
ARTICLE I.  DEFINITIONS; CONSTRUCTION
1
     
Section 1.1.
Definitions
1
Section 1.2.
Accounting Terms and Determination
8
Section 1.3.
Terms Generally
9
     
ARTICLE II.  AMOUNT AND TERMS OF THE REVOLVING COMMITMENT
9
     
Section 2.1.
Revolving Loans and Revolving Credit Note
9
Section 2.2.
Procedure for Revolving Loans
9
Section 2.3.
Optional Reduction and Termination and/or Extension of  Revolving Commitment
9
Section 2.4.
Repayment and Prepayments of Revolving Loans
10
Section 2.5.
Interest on Loans
10
Section 2.6.
Intentionally Omitted
11
Section 2.7.
Computation of Interest
11
Section 2.8.
Inability to Determine Interest Rates
11
Section 2.9.
Illegality
11
Section 2.10.
Increased Costs
11
Section 2.11.
Payments Generally
12
Section 2.12.
Funding Indemnity
12
           
ARTICLE III. CONDITIONS PRECEDENT TO REVOLVING LOANS
12
     
Section 3.1.
Conditions to Initial Revolving Loan
12
Section 3.2.
Each Revolving Loan
13
     
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
13
     
Section 4.1.
Existence; Power
14
Section 4.2.
Organizational Power; Authorization
14
Section 4.3.
Governmental Approvals; No Conflicts
14
Section 4.4.
Financial Statements
14
Section 4.5.
Litigation Matters
14
Section 4.6.
Compliance with Laws and Agreements
14
Section 4.7.
Investment Company Act, Etc.
15
Section 4.8.
Taxes
15
Section 4.9.
Margin Regulations
15
Section 4.10.
ERISA
15
Section 4.11.
Disclosure
15
Section 4.12.
Subsidiaries
15
Section 4.13.
Dividend Restrictions; Other Restrictions
15
Section 4.14.
Capital Measures
16
Section 4.15.
FDIC Insurance
16
Section 4.16.
OFAC
16
Section 4.17.
Patriot Act.
16



i

 
 

--------------------------------------------------------------------------------

 




     
ARTICLE V.  AFFIRMATIVE COVENANTS
16
     
Section 5.1.
Financial Statements and Other Information
16
Section 5.2.
Notices of Material Events
18
Section 5.3.
Existence; Conduct of Business
18
Section 5.4.
Compliance with Laws, Etc.
18
Section 5.5.
Books and Records.
18
Section 5.6.
Visitation, Inspection, Etc.
19
Section 5.7.
Maintenance of Properties; Insurance
19
Section 5.8.
Use of Proceeds
19
     
ARTICLE VI.  FINANCIAL COVENANTS
19
     
Section 6.1.
Return on Average Assets
19
Section 6.2.
Ratio of Nonperforming Assets to Total Loans and OREO
19
Section 6.3.
Capital Measures
19
           
ARTICLE VII.  NEGATIVE COVENANTS
20
     
Section 7.1.
Indebtedness
20
Section 7.2.
Negative Pledge
21
Section 7.3.
Fundamental Changes
21
Section 7.4.
Restricted Payments
22
Section 7.5.
Restricted Agreements
22
Section 7.6
Investments, Etc
22
     
ARTICLE  VIII.  EVENTS OF DEFAULT
23
     
Section 8.1.
Events of Default
23
     
ARTICLE IX.  MISCELLANEOUS
25
     
Section 9.1.
Notices
25
Section 9.2.
Waiver; Amendments
26
Section 9.3.
Expenses; Indemnification
27
Section 9.4.
Successors and Assigns
28
Section 9.5.
Governing Law; Jurisdiction; Consent to Service of Process
29
Section 9.6.
Waiver of Jury Trial
29
Section 9.7.
Right of Setoff
29
Section 9.8.
Counterparts; Integration
29
Section 9.9.
Survival
29
Section 9.10.
Severability
29
Section 9.11.
Interest Rate Limitation
30
Section 9.12.
Patriot Act
30
     



ii

 
 

--------------------------------------------------------------------------------

 





Schedules
                           
Schedule 4.5
 
-
 
Litigation Matters
Schedule 4.12
 
-
 
Financial Institution Subsidiaries
                   
Exhibits
                 
Exhibit A
 
-
 
Revolving Credit Note
Exhibit 2.2
 
-
 
Notice of Revolving Borrowing















iii

 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT




THIS REVOLVING CREDIT AGREEMENT (this "Agreement") is made and entered into as
of May 27, 2008, by and between FNB UNITED CORP.,   a North Carolina corporation
(the “Borrower”), and SUNTRUST BANK, a Georgia banking corporation (the
"Lender").


W I T N E S S E T H:


WHEREAS, the Borrower has requested the Lender, and the Lender has agreed,
subject to the terms and conditions of this Agreement, to establish a 364-day
revolving credit facility in an original principal amount of $10,000,000;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:




ARTICLE I


DEFINITIONS; CONSTRUCTION


Section 1.1.  Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):


“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the capital
stock, partnership interest, membership interest or other equity of any Person,
or otherwise causing a Person to become a Subsidiary, or (c) a merger or
consolidation of, or any other combination with, another Person (other than a
Person that is a Subsidiary), provided that the Borrower or any Subsidiary is
the surviving entity.


 “Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.


 “Base Rate” shall mean the higher of (i) the per annum rate which the Lender
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%). The Lender's prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers.  The Lender may make commercial loans or other loans at
rates of inter­est at, above or below the Lender's prime lend­ing rate.  Each
change in the Lender’s prime lending rate shall be effective from and including
the date such change is publicly announced as being effective.


“Base Rate Loan” shall mean a Revolving Loan which bears interest at the Base
Rate.


“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a borrowing or continuation of, a
payment or prepayment of principal or interest on, or an Interest Period for, a
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Eurodollar Loan or a notice with respect thereto, any day on which dealings in
Dollars are carried on in the London interbank market.


“Call Report” shall mean, with respect to Financial Institution Subsidiary, the
“Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).


“Change in Control” shall mean (a) with respect to the Borrower,  the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of the Borrower to any Person or "group" (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Commission thereunder in effect on the date hereof),  (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
"group" (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Commission thereunder as in effect on the date hereof) of 25% or more of
the outstanding shares of the voting stock of the Borrower or (iii) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (A) nominated by the current board
of directors or (B) appointed by directors so nominated, or (b) the Borrower
shall own, directly or indirectly, less than 100% of the voting stock of any
Financial Institution Subsidiary.


“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Lender (or for purposes of Section 2.10(b), by the
Lender’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.


“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 9.2, and unless otherwise indicated, shall be the date of this
Agreement.



“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.


“Commission” shall mean the Securities and Exchange Commission, and any
successor thereto.


“Commitment Termination Date” shall mean May 22, 2009, or such later date as the
Revolving Commitment has been extended pursuant to Section 2.3, or earlier if
terminated pursuant to Section 2.3 or Section 8.1.


“Control” shall mean the power, directly or indi­rectly, to direct or cause the
direction of the man­agement and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
"Controlling", "Controlled by", and "under common Control with" have meanings
correlative thereto.


“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.


"Default Interest" shall have the meaning set forth in Section 2.5(b).


“Dollar(s)” and the sign "$" shall mean lawful money of the United States of
America.

 
2

--------------------------------------------------------------------------------

 



“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.


“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section  412 of the Code, is treated as a single
employer under Section 414 of the Code.


"ERISA Event" shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar Loan” shall mean a Revolving Loan which bears interest at a rate
determined by reference to LIBOR.


“Event of Default” shall have the meaning provided in Article VIII.


 “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.

 
3

--------------------------------------------------------------------------------

 



“Financial Institution Subsidiary” shall mean each of (a) CommunityONE Bank,
National Association, a national banking association, and (b) each other
Subsidiary of the Borrower existing on the Closing Date or thereafter formed or
acquired that is a depository institution with FDIC-insured deposits.


“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.


“FR Report Y-9C” shall mean the “Consolidated Financial Statements for Bank
Holding Companies-FR Y-9C” submitted by the Borrower as required by Section 5(c)
of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y [12 CFR 225.5(b)], or any successor or similar replacement report.
 
“FR Report Y9-LP” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies-FR Y-9LP” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y [12 CFR 225.5(b)], or any successor or similar
replacement report.


 “GAAP” shall mean generally accepted accounting prin­ciples in the United
States applied on a consistent basis and subject to the terms of Section 1.2.


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, foreign exchange contracts (forward and/or spot),
commodity agreements and other similar agreements or arrangements designed to
protect against fluctuations in interest rates, currency values or commodity
values.


“Indebtedness” of any Person shall mean, without dupli­cation (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all obligations of such Person under capital leases and all monetary
obligations of such Person under Synthetic Leases, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees by such Person
of Indebtedness of others, (viii) all Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, and (x) all net obligations incurred by such Person under
Hedging Agreements.


“Interest Period” shall mean, with respect to any Eurodollar Loan, a period of
three months, provided that:

 
4

--------------------------------------------------------------------------------

 



(i)    the initial Interest Period for any such Loan shall commence on the date
of such Loan and each Interest Period occurring thereafter in respect of such
Loan shall commence on the day on which the next preceding Interest Period
expires;


(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Pe­riod shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;


(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no nu­merically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such subsequent calendar month;


 
(iv)
no Interest Period may extend beyond the Commitment Termination Date.



“Investments” shall have the meaning set forth in Section 7.6 hereof.


"LIBOR " shall mean for any applicable Interest Period with respect to a
Eurodollar Loan,  that rate per annum that is equal to the quotient of:


(i) the rate per annum equal to the London interbank offered rate for deposits
in U.S. dollars for a three-month period, which rate appears on Reuters Screen
LIBOR01 Page (or any successor page), or such similar service as determined by
the Lender that displays British Bankers' Association interest settlement rates
for deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day of such Interest Period; provided, that if
no such offered rate appears on such page, the rate used will be the per annum
rate of interest determined by the Lender to be the rate at which U.S. dollar
deposits for a three-month period are offered to the Lender in the London
Inter-Bank Market as of 10:00 A.M. (Atlanta, Georgia   time), on the day which
is two (2) Business Days prior to the first day of such Interest Period, divided
by
 
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any Eurodollar loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities" under
Regulation D).  This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 


“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


"Loan Documents" shall mean, collectively, this Agree­ment, the Revolving Credit
Note, any Hedging Agreement entered into with Lender in connection with the
Indebtedness under this Agreement or the Revolving Credit Note and any and all
other instruments, agreements, documents and writings executed by the Borrower
in connection with any of the foregoing.

 
5

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, finan­cial condition, assets, or liabilities  of the Borrower and of
the Borrower and its Subsidiaries taken as a whole , (ii) the ability of the
Borrower to perform any of its obligations under the Loan Documents, (iii) the
rights and remedies of the Lender under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.


“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.


"Nonperforming Assets" shall mean the sum of (a) Nonperforming Loans, (b)
nonaccrual investment securities and (c) Other Real Estate Owned (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).


“Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and lease
financing receivables, (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest and (c) loans for which the terms have been modified due to a
deterioration in the financial position of the Borrower (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).
 


“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.


“Obligations” shall mean all amounts owing by the Borrower to the Lender
pursuant to or in connection with this Agreement or any other Loan Document,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations,  all net obligations under
Hedging Agreements, fees, expenses, indemnification and reimbursement payments,
costs and expenses (including all fees and expenses of counsel to the Lender
incurred pursuant to this Agreement or any other Loan Document), whether direct
or indirect, absolute or contingent, liquidated or unliqui­dated, now existing
or hereafter arising hereunder or thereunder, together with all renew­als,
extensions, modifications or refinancings thereof.


“Other Real Estate Owned” shall mean the sum of (a) real estate acquired in
satisfaction of debts previously contracted and (b) other real estate owned, as
set forth on Schedule HC-M of Borrower’s FR Report Y-9C.
 
“Participant” shall have the meaning set forth in Section 9.4(c).


 “Payment Office” shall mean the office of the Lender located at 303 Peachtree
Street, Atlanta, Georgia 30308, or such other location as to which the Lender
shall have given written notice to the Borrower.


“PBGC” shall mean the Pension Benefit Guaranty Corpora­tion referred to and
defined in ERISA, and any successor entity performing similar functions.


 “Permitted Encumbrances” shall mean

 
6

--------------------------------------------------------------------------------

 

(i)           Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


(ii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;


(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;


(iv)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obli­gations of a like nature, in each case in the ordinary course of business;


(v)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and


(vi)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


 “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


 “Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Responsible Officer" shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Lender; and, with respect to the financial covenants only, the chief
financial officer or the treasurer of the Borrower.


“Revolving Commitment” shall mean the obligation of the Lender to make Revolving
Loans to the Borrower in an aggregate principal amount not exceeding
$10,000,000.

 
7

--------------------------------------------------------------------------------

 



                        “Revolving Loan” shall mean a loan made by the Lender to
the Borrower under its Revolving Commitment, which will at all times be a
Eurodollar Loan except under circumstances set forth in Section 2.8 or Section
2.9 hereof.


“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of the Lender in the principal amount of the Revolving Commitment, in
substantially the form of Exhibit A.


                        “Subsidiary” shall mean, with respect to any Person (the
“parent”), any corporation, part­nership, joint venture, limited liability
company, association or other entity the accounts of which would be consolidated
with those of the parent in the parent's consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, part­nership, joint venture, limited liability
company, association or other entity (i) of which securities  or other ownership
interests representing more than 30% of the equity  or more than 30% of  the
ordinary voting power, or in the case of a partnership, more than 30% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to "Subsidiary" hereunder
shall mean a Subsidiary of the Borrower.


“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.


“Tangible Net Worth” shall mean, as of any date, the total shareholders’ equity
of the Borrower and its Subsidiaries that would be reflected on the Borrower's
consolidated balance sheet as of such date prepared in accordance with GAAP,
minus the amount of all assets of the Borrower and its Subsidiaries that would
be classified as intangible assets (including without limitation goodwill and
net core deposit intangible) on the Borrower’s consolidated balance sheet as of
such date prepared in accordance with GAAP.


“Total Loans” shall mean for the Borrower on a consolidated basis the line
item  “Loans net of unearned income” set forth on the Borrower’s consolidated
balance sheet delivered pursuant to Section 5.1(a) and (b).


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2.  Accounting Terms and Determination.  Un­less otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower's independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the Lender
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the Lender
notifies  the Borrower that it wishes to amend Article VI for such purpose),
then the Borrower's compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Lender.

 
8

--------------------------------------------------------------------------------

 



Section 1.3.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  The words
"include", "includes" and "including" shall be deemed to be followed by the
phase "without limitation".  In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the word "to" means "to but excluding". Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person's successors and permitted assigns, (iii) the words "hereof",
"herein" and "hereunder" and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Lender's principal office, unless otherwise indicated.




ARTICLE II


  AMOUNT AND TERMS OF THE REVOLVING COMMITMEN


Section 2.1.  Revolving Loans and Revolving Credit Note.  (a) Subject to the
terms and conditions set forth herein, the Lender agrees to make Revolving Loans
to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time not to exceed the Revolving
Commitment. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; pro­vided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.


(b)           The Borrower's obligation to pay the principal of, and interest
on, Revolving Loans shall be evidenced by the records of the Lender and by the
Revolving Credit Note.  The entries made in such records and/or on the schedule
annexed to the Revolving Credit Note shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of the Lender in maintaining or
making entries into any such record or on such schedule or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Revolving Loans (both principal and unpaid accrued interest) in accordance with
the terms of this Agreement.


Section 2.2.   Procedure for Revolving Loans.  The Borrower shall give the
Lender written notice (or telephonic notice promptly confirmed in writing) of
each Revolving Loan substantially in the form of Exhibit 2.2 (a "Notice of
Borrowing") prior to 11:00 a.m. two (2) Business Days prior to which a Revolving
Loan is being requested. Each Notice of Borrowing shall be irrevocable and shall
specify: (i) the principal amount of the Revolving Loan, (ii) the proposed date
of the Revolving Loan (which shall be a Business Day), and  (iii) if the
Revolving Loan is $1,000,000 or greater, its purpose (provided in sufficient
detail  that is  reasonably satisfactory to the Lender).  The aggregate
principal amount of each Revolving Loan shall be not less than $500,000 or a
larger multiple of $100,000, or in such lesser amounts equal to the amount of
the unused Revolving Commitment. Upon the satisfaction of the applicable
conditions set forth in Article III hereof, the Lender will make the proceeds of
each Revolving Loan available to the Borrower at the Payment Office on the date
specified in the applicable Notice of Borrowing by crediting an account
maintained by the Borrower with the Lender or at the Borrower’s option, by
effecting a wire transfer of such amount to an account designated by the
Borrower to the Lender.


Section 2.3.  Optional Reduction and Termination and/or Extension of Revolving
Commitment.

 
9

--------------------------------------------------------------------------------

 



(a)           The Revolving Commitment shall terminate on the Commitment
Termination Date; provided, that the Commitment Termination Date may be extended
by the Lender for additional 364-day periods in its sole discretion upon
receiving a written request from the Borrower not earlier than 60 days and not
later than 45 days prior to then existing Commitment Termination Date for an
extension. Upon the receipt of such request, the Lender shall use its best
efforts to notify the Borrower not later than 30 days prior to any Commitment
Termination Date whether it will extend the then existing Commitment Termination
Date for an additional 364-day period; provided, that the failure of the Lender
to give any such notice to the Borrower shall mean that the then existing
Commitment Termination Date will not be so extended.


(b)           Upon at least two (2) Business Days' prior written notice (or
telephonic notice promptly confirmed in writing) to the Lender (which notice
shall be irrevocable), the Borrower may reduce the Revolving Commitment in part
or terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.3 shall be in an amount of at least
$100,000 and any larger multiple of $50,000 and (ii) no such reduction shall be
permitted which would reduce the Revolving Commitment (after giving effect
thereto and any concurrent prepayments made under Section 2.4) to an amount less
than the outstanding Revolving Loans.


Section 2.4.  Repayment and Prepayments of Revolving Loans.


(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Commitment Termination Date.


(b)           The Borrower shall have the right at any time and from time to
time to prepay any Eurodollar Loan, in whole or in part, without premium or
penalty, subject to Section 2.12 hereof. Each partial prepayment shall be in an
amount not less than $100,000 and integral multiples thereof.


(c)           Subject to Sections 2.8 and 2.9, each Eurodollar Loan shall
automatically continue on the last day of an Interest Period for another
three-month Interest Period unless the Borrower elects to repay in whole or in
part such Eurodollar Loan on the last day of such Interest Period. In the case
of a partial repayment, such Eurodollar Loan shall be continued for another
one-month Interest Period in the principal amount designated by the Borrower,
subject to the minimum amounts specified in Section 2.2.


Section 2.5.  Interest on Loans.


(a)           The Borrower shall pay interest on each Eurodollar Loan at LIBOR,
plus 1.50% per annum. If a Base Rate Loan shall be outstanding under the
circumstances set forth in Section 2.8 or 2.9, then the Borrower shall pay
interest on each Base Rate Loan at the Base Rate in effect from time to time.


(b)           While an Event of Default exists or after acceleration, at the
option of the Lender, the Borrower shall pay interest ("Default Interest") with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Pe­riod plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder, at the Base Rate, plus 2% per annum.


(c)           Interest on the principal amount of all Revolving Loans shall
accrue from and includ­ing the date such Revolving Loans are made to but
excluding the date of any repay­ment thereof. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto and on the Commitment Termination Date. Interest on any Base
Rate Loans shall be payable on the last day of each calendar month and on the
Commitment Termination Date. All Default Interest shall be payable on demand.

 
10

--------------------------------------------------------------------------------

 





(d)           The Lender shall determine each interest rate applicable to the
Revolving Loans hereunder and shall promptly notify the Borrower of such rate in
writing (or by telephone, promptly con­firmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


Section 2.6.  Intentionally Omitted.


Section 2.7.  Computation of Interest. All computations of interest hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Lender of an interest amount hereunder
shall be made in good faith and, except for manifest error, shall be final,
con­clusive and binding for all purposes.


Section 2.8.   Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Loan, the Lender shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (a) by reason of circumstances affecting the relevant interbank
market, ad­equate means do not exist for ascertaining LIBOR, or (b) LIBOR does
not adequately and fairly reflect the cost to the Lender of making, funding or
maintaining its Eurodollar Loans, the Lender shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower as soon as
practicable thereafter. Until the Lender notifies the Borrower that the
circumstances giv­ing rise to such notice no longer exist, (x) the obligation of
the Lender to make Eurodollar Loans or to continue outstanding Revolving Loans
as Eurodollar Loans shall be suspended and (y) all such affected Eurodollar
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period unless the Borrower elects to prepay such Revolving
Loans in accordance with this Agreement.


Section 2.9.  Illegality.  If any Change in Law shall make it unlawful or
impossible for the Lender to make, maintain or fund any Eurodollar Loan, the
Lender shall promptly give notice thereof to the Borrower, whereupon until the
Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lender to make Eurodollar
Loans, or to continue any outstanding Revolving Loans as Eurodollar Loans, shall
be suspended. Any new Revolving Loan shall be made as a Base Rate Loan and all
then outstanding Eurodollar Loans shall be converted to a Base Rate Loan either
(x) on the last day of the then current Interest Period if the Lender may
lawfully continue to maintain such Eurodollar Loans to such date or (y)
immediately if the Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loans to such date.


Section 2.10.  Increased Costs.


 
(a)
If any Change in Law shall:



(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or


(ii)           impose on the Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by the Lender;
and the result of the foregoing is to increase the cost to the Lender of making,
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by the Lender, within five Business Days after the date of such notice
and demand, additional amount or amounts sufficient to compensate the Lender for
such additional costs incurred or reduction suffered.



 
11

--------------------------------------------------------------------------------

 





(b)           If the Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the ef­fect of reducing the rate of return on the Lender's capital (or on
the capital of the Lender's parent corporation) as a consequence of its
obligations here­under to a level below that which the Lender or the Lender's
parent corporation could have achieved but for such Change in Law (taking into
consideration the Lender's policies or the policies of the Lender's parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written de­mand by the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender or the Lender's parent corporation for any such reduction
suffered.


(c)           A certifi­cate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be con­clusive, absent manifest error.  The Borrower shall
pay the Lender such amount or amounts within 10 days after receipt thereof.


(d)           Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender's right to
demand such compensation.


Section 2.11.   Payments Generally. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, or of
amounts payable under Section 2.10 or otherwise) prior to 12:00 noon, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  All such payments shall be made to
the Lender at its Payment Office.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.


Section 2.12. Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), or (b) the
failure by the Borrower to borrow, prepay, or continue any Eurodollar Loan on
the date specified in any applicable notice (regardless of whether such notice
is withdrawn or revoked), then, in any such event,  the Borrower shall
compensate the Lender, within five (5) Business Days after written demand from
the Lender,  for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by the Lender to be the excess, if any, of  (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at LIBOR applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow or continue, for
the period that would have been the Interest Period for such Eurodollar Loan)
over (B) the amount of interest that would accrue on the principal amount of
such Eurodollar Loan for the same period if LIBOR were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow or continue such  Eurodollar Loan.  A certifi­cate as to any
additional amount payable under this Section 2.12 submitted to the Borrower by
the Lender shall be con­clusive, absent manifest error.


ARTICLE III
CONDITIONS PRECEDENT TO REVOLVING LOANS


Section 3.1.   Conditions To Initial Revolving Loan.  The obligation of the
Lender to make the initial Revolving Loan hereunder is subject to the receipt by
the Lender of the following documents in form and substance reasonably
satisfactory to the Lender:

 
12

--------------------------------------------------------------------------------

 



(a)
this Agreement duly executed and delivered by the Borrower;



(b)
a duly executed Revolving Credit Note;



(c)           a certificate of the Secretary or Assistant Secre­tary of the
Borrower, attaching and certifying copies of its bylaws and of the resolutions
of its board of directors, authorizing the execution, delivery and performance
of the Loan Documents and certifying the name, title and true signature of each
officer of the Borrower authorized to execute the Loan Documents;


(d)           certified copies of the articles of incorporation of the Borrower,
together with good standing certificates (or the equivalent) as may be
avail­able from the Secretary of State of the jurisdiction of incorporation of
the Borrower and each Subsidiary (and in the case of a Financial Institution
Subsidiary which is a national bank, from the Office of the Comptroller of the
Currency) and each other jurisdiction where the Borrower or such Subsidiary
(other than a Financial Institution Subsidiary which is a national bank) is
required to be qualified to do business as a foreign corporation;


(e)           a favorable written opinion of  Schell Bray Aycock Abel &
Livingston PLLC, counsel to the Borrower, addressed to the Lender, and covering
such matters relating to the Borrower, the Loan Documents and the transactions
contemplated therein as the Lender shall reasonably request; and


(f)           a duly executed funds disbursement agreement.


Section 3.2.   Each Revolving Loan.   The obligation of the Lender to make each
Revolving Loan is subject to the satisfaction of the following conditions:


(a)           at the time of and immediately after giving effect to such
Revolving Loan, no Default or Event of Default shall exist;


(b)           all representations and warranties of the Borrower  herein shall
be true and correct in all material respects on and as of the date of such
Revolving Loan both before and after giving effect thereto;


(c)           since December 31, 2007, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;


(d)           the Lender shall have received a duly executed Notice of Borrowing
in accordance with Section 2.2 hereof; and


(e)           the Lender shall have received such other
docu­ments,  certificates, information or legal opinions as it may reasonably
request, all in form and substance reasonably sat­isfactory to the Lender.


The making of each Revolving Loan shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section 3.2.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender as follows:

 
13

--------------------------------------------------------------------------------

 





Section 4.1.  Existence; Power. (a) Each of the Borrower and its Subsidiaries
(other than Community ONE Bank, any subsidiary organized as a Delaware or
Connecticut statutory trust in connection with the issuance of trust preferred
securities and Premier Investment Services, Inc. which is in the process of
being dissolved)  (i) is duly orga­nized, validly existing and in good standing
as a corporation under the laws of the jurisdiction of its organization, (ii)
­has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.


(b) CommunityONE Bank, National Association, is a national bank chartered under
the laws of the United States and has all requisite power and authority to carry
on its business as now conducted.


Section 4.2.  Organizational Power; Authorization.  The execution, delivery and
performance by the Borrower of each of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and if required, stockholder, action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, valid and
binding obligations of the Borrower, en­forceable against it in accordance with
their re­spective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.


Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents  (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation or the articles of incorporation or by-laws of the Borrower or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.


Section 4.4.  Financial Statements.  The Borrower has furnished to the Lender
the con­solidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2007 and the related consolidated statements of income, of
shareholders' equity and comprehensive income and of cash flows for the fiscal
year then ended, each as audited by Dixon Hughes PLLC.  Such financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of such date and the
consolidated results of op­erations and cash flows for such period in conformity
with GAAP consistently applied. Since December 31, 2007, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.


Section 4.5.  Litigation Matters.  Except as set forth on Schedule 4.5 attached
hereto, no litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against, or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 
14

--------------------------------------------------------------------------------

 



Section 4.6. Compliance with Laws and Agreements.  The Borrower and each
Subsidiary is in compliance with (a) all applicable laws (including without
limitation all federal and state banking statutes) and all rules, regulations
(including without limitation all federal and state banking regulations) and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except in each case where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


Section 4.7.  Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an "investment company", as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.


Section 4.8.  Taxes.  The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are re­quired to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by ap­propriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves.


Section 4.9.  Margin Regulations.  None of the pro­ceeds of any of the Revolving
Loans will be used for "purchasing" or "carrying" any "margin stock" with the
respective meanings of each of such terms under Regulation U as now and from
time to time hereafter in effect or for any purpose that violates the provisions
of Regulation U.


Section 4.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts,  exceed by more than
$500,000  the fair market value of the assets of all such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not,  as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $500,000 the fair market value of the assets of all
such underfunded Plans.


Section 4.11.  Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports (including
without limitation all reports that the Borrower is required to file with the
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Lender in connection with the negotiation
of this Agreement or any other Loan Document or delivered hereunder or
thereunder (as modified or supplemented by any other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.


Section 4.12.  Subsidiaries. Schedule 4.12 sets forth the name of, the ownership
interest of the Borrower in, and the jurisdiction of incorporation of, each
Financial Institution Subsidiary and each other Subsidiary (other than any
subsidiary organized as a Delaware or Connecticut statutory trust in connection
with the issuance of trust preferred securities and Premier Investment Services,
Inc. which is in the process of being dissolved), in each case as of the Closing
Date.

 
15

--------------------------------------------------------------------------------

 



Section 4.13. Dividend Restrictions; Other Restrictions.  (a) No Financial
Institution Subsidiary has violated any applicable regulatory restrictions on
dividends, and no Governmental Authority has taken any action to restrict the
payment of dividends by any Financial Institution Subsidiary.


(b) Neither the Borrower nor any Subsidiary is under investigation by, or is
operating under any restrictions (excluding any restrictions on the payment of
dividends referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than routine examinations by such Governmental
Authorities.


Section 4.14.  Capital Measures.  On the Closing Date, both the Borrower and
each Financial Institution Subsidiary have been, or are deemed to have been,
notified by the appropriate Governmental Authority having regulatory authority
over each of them that each of them is “adequately capitalized”,  as determined
in accordance with any regulations established by such Governmental Authority.


Section 4.15. FDIC Insurance. The deposits of each Financial Institution
Subsidiary that is an “insured depository institution” (within the meaning of §
12 U. S. C. 1831(c)) are insured by the FDIC and no act has occurred that would
adversely affect the status of such Financial Institution Subsidiary as an FDIC
insured bank.


Section 4.16. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.


Section 4.17. Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Revolving Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.



 
ARTICLE V


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of and interest on any Revolving Loan or
any fee remains unpaid:


Section 5.1.  Financial Statements and Other Information. The Borrower will
deliver to the Lender:

 
16

--------------------------------------------------------------------------------

 



                      (a)           as soon as available and in any event within
90 days after the end of each fiscal year of Borrower, a copy of the annual
audited report for such fiscal year for the Borrower and its Subsidiaries,
containing a consolidated balance sheet and the related consolidated statements
of income, of shareholders' equity and comprehensive income, and of cash flows
(together with all footnotes thereto), setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
reported on by independent public accountants of nationally recognized standing
(without a "going concern" or like qualification, exception or explanation  and
without any qualification or exception as to scope of such audit) to the effect
that  such financial statements present fairly in all material respects the
financial condition and the results of operations and cash flows on a
consolidated basis of the Borrower for such fiscal year in accordance with GAAP
and that the exami­nation by such accountants in connection with such  financial
statements has been made in accordance with generally accepted auditing
standards; provided, that the requirements set forth in this clause (a) may be
fulfilled by providing to the Lender the report of the Borrower to the
Commission on Form 10-K for the applicable fiscal year;


(b)           as soon as avail­able and in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited balance sheet of the Borrower and its Subsidiaries on a
consolidated basis as of the end of such fiscal quarter and the related
unaudited statements of in­come and cash flows of the Borrower and its
Subsidiaries on a consolidated basis for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower's previous fiscal year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
requirements set forth in this clause (b) may be fulfilled by providing to the
Lender the report of the Borrower to the Commission on Form 10-Q for the
applicable fiscal quarter;


(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Officer, (i) certifying as to whether there exists a Default or Event of
De­fault on the date of such certificate, and if a Default or an Event of
Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, and (ii) setting
forth in reasonable detail calculations demonstrating compliance with Article
VI;


(d)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, duly executed copies of the Borrower’s
then-current FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the
then-current Call Report for each Financial Institution Subsidiary;


(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Commission, or any Governmental Authority succeeding to any or all functions of
said Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and


(f)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and  financial condition
of the Borrower or any Subsidiary as the Lender may reasonably request.


Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.1(e) that are filed with, or furnished to, the Commission electronically shall
be deemed to have been delivered to the Lender on the date (i) on which the
Borrower posts such documents or provides a link thereto on the Borrower’s
website on the internet at the website address set forth in Section 9.1 or (ii)
on which such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which the Lender has access; provided, that (A) the
Borrower shall deliver paper copies of such documents to the Lender if the
Lender so requests in writing

 
17

--------------------------------------------------------------------------------

 

until a further written notice is received by the Borrower from the Lender to
cease delivering paper copies and (B) the Borrower shall notify (which may be by
facsimile or electronic mail) the Lender of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of  the certificates required to be
delivered pursuant to Section 5.1(c) hereof.


Section 5.2.  Notices of Material Events.  The Borrower will furnish to the
Lender prompt written notice of the following:


 
(a)
the occurrence of any Default or Event of Default;



(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which could reasonably be
expected to result in a Material Adverse Effect;


(c)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;


(d)           any material investigation of the Borrower or any Subsidiary by
any Governmental Agency having regulatory authority over the Borrower or any
such Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary);


(e)           the issuance of any cease and desist order, written agreement,
cancellation of insurance or other public enforcement action by the FDIC or
other Governmental Authority having regulatory authority over the Borrower or
any Subsidiary;


(f)           the issuance of any memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents);


(g)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 5.3.  Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, fran­chises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.


Section 5.4.  Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 
18

--------------------------------------------------------------------------------

 



Section 5.5.  Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.


Section 5.6.  Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Lender to visit
and inspect its properties, to examine its books and records and to make copies
and take ex­tracts therefrom, and to discuss its affairs, finances and ac­counts
with any of its officers and with its independent certified public accountants,
all at such reasonable times and as of­ten as the Lender may reasonably request
after rea­sonable prior notice to the Borrower.


Section 5.7.  Maintenance of Properties; Insurance. (a) The Borrower will, and
will cause each of its Subsidiaries to, (i) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted,  except where the failure to do so, either
individually or it the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (ii) maintain with financially sound and reputable
insurance companies, insurance with respect to its prop­erties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.


(b) The deposits of each Financial Institution Subsidiary will at all times be
insured by the Federal Deposit Insurance Corporation (“FDIC”).


Section 5.8.  Use of Proceeds .  The Borrower will use the proceeds of all
Revolving Loans for general working capital purposes. No part of the proceeds of
any Revolving Loan will be used, whether directly or indirectly, for any purpose
that would violate any rule or regulation of the Board of Governors of the
Federal Reserve System, including Regulation T, U or X.




ARTICLE VI


FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on or any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 6.1. Return on Average Assets. The Borrower on a consolidated basis will
have at the end of each Fiscal Quarter a Return on Average Assets (determined by
reference to the Borrower’s Form 10-Q or 10-K) of not less than 0.50%,
determined by taking the sum of the Return on Average Assets for such Fiscal
Quarter and the previous three Fiscal Quarters, divided by four (4).


Section 6.2.  Ratio of Nonperforming Assets to Total Loans and OREO. The
Borrower on a consolidated basis will not permit at the end of each Fiscal
Quarter Nonperforming Assets (determined by reference to the Borrower’s FRY-9C
Report) to be greater than 2.00% of the sum of Total Loans (excluding loans held
for sale and determined by reference to the Borrower’s Form 10-Q or 10-K) and
Other Real Estate Owned (determined by reference to the Borrower’s FRY-9C
Report).


Section 6.3.  Capital Measures. (a) The Borrower will have a Total Risk-based
Capital Ratio of 9.50% or greater, a Tier 1 Risk-based Capital Ratio of 6.0% or
greater, and a Tier 1Leverage Capital Ratio of 5.0% or greater (each as defined
by applicable  federal and state regulations or orders), and will not be subject
to any written agreement, order, capital directive or prompt corrective action
directive by any

 
19

--------------------------------------------------------------------------------

 

Governmental Authority having regulatory authority over the Borrower or (ii) if
required by any Governmental Authority having regulatory authority over the
Borrower, will have such higher amounts of Total Risk-based Capital and Tier 1
Risk-based Capital and/or such greater Leverage Capital Ratio as specified by
such Governmental Authority.


(b) Not later than three (3) months after the Closing Date, each Financial
Institution Subsidiary will be “well capitalized” for all applicable state and
federal regulatory purposes at all times, and such Financial Institution
Subsidiary  (i) will have a Total Risk-based Capital Ratio of 10.0% or
greater,  a Tier 1 Risk-based Capital Ratio of 6.0% or greater, and a Tier 1
Leverage Capital Ratio of 5.0% or greater (each as defined by applicable federal
and state regulations or orders) and not be subject to any written agreement,
order, capital directive or prompt corrective action directive by any
Governmental Authority having regulatory authority over such Financial
Institution Subsidiary or (ii) if required by any Governmental Authority having
regulatory authority over such Financial Institution Subsidiary  in order to
remain “well capitalized” and in compliance with all applicable regulatory
requirements, will have such higher amounts of Total Risk-based Capital and Tier
1 Risk-based Capital and/or such greater Leverage Ratio as specified by such
Governmental Authority. For the period beginning on the Closing Date and ending
three (3) months thereafter, each Financial Institution Subsidiary  (i) will
have a Total Risk-based Capital Ratio of 9.5% or greater,  a Tier 1 Risk-based
Capital Ratio of 6.0% or greater, and a Tier 1 Leverage Capital Ratio of 5.0% or
greater (each as defined by applicable federal and state regulations or orders)
and not be subject to any written agreement, order, capital directive or prompt
corrective action directive by any Governmental Authority having regulatory
authority over such Financial Institution Subsidiary.


(c) Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well capitalized” either by amending such
ratios or otherwise, such amended definition, and any such amended or new
ratios, shall automatically be incorporated by reference into this Agreement as
the minimum standard for the Borrower (except with respect to it Total
Risk-based Capital Ratio, in which case the Lender has the right to amend such
ratio in subparagraph (a) above in its sole discretion) or any Financial
Institution Subsidiary, as the case may be, on and as of the date that any such
amendment becomes effective by applicable statute, regulation, order or
otherwise.




ARTICLE  VII


NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on any Revolving Loan
remains unpaid or any fee remains unpaid:


Section 7.1.  Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)           Indebtedness created pursuant to the Loan Documents;


(b)           Indebtedness of Financial Institution Subsidiaries (i) to the
Federal Reserve Board or to the Federal Home Loan Bank Board, (ii) constituting
federal funds purchased and securities sold under agreements to repurchase
incurred in the ordinary course of business, or  (iii) otherwise incurred in the
ordinary course of their banking business;


(c)           Indebtedness constituting obligations of the Borrower and any
Financial Institution Subsidiary under debentures, indentures, trust agreements
and guarantees in connection with the issuance by such Persons of trust
preferred securities;

 
20

--------------------------------------------------------------------------------

 



(d)           (i) Indebtedness owed by the Borrower or any “affiliate” of the
Borrower (as defined in Regulation W of the FRB and sections 23A and 23B of the
Federal Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;


(e)           Any other Indebtedness that is subordinated to the Indebtedness
under this Agreement which contains terms, covenants and conditions in form and
substance reasonably satisfactory to the Lender as evidenced by its prior
written approval thereof;


(f)           Indebtedness incurred under (i) Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities and (ii) Hedging Agreements entered into by any Financial
Institution Subsidiary as a counterparty in the ordinary course of its business;
and


(g)           Indebtedness of any Person purchased in a permitted Acquisition as
long as the Borrower is in compliance both before and after such Acquisition
with the covenants contained in Article VI and no Default or Event of Default
exists or would result from such Acquisition, provided that the amount of such
Indebtedness together with the amount of such Indebtedness permitted in Section
7.1(c)(iii) shall not exceed $5,000,000 in the aggregate.


Section 7.2.  Negative Pledge .  The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any
of its assets or property now owned or hereafter acquired, except:


 (a)           Liens (if any) created in favor of the Lender pursuant to the
Loan Documents;


 
(b)
Permitted Encumbrances;



(c)           Liens granted to secure any Indebtedness incurred pursuant to
Section 7.1(c) ( as long as in the case of Section 7.1(c)(ii), such Lien shall
only extend to those securities sold) and Section 7.1(e); and


(d)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b) and (c) of this Section.


Provided, that at no time and under no circumstances will the Borrower permit
any Lien on the capital stock of any Financial Institution Subsidiary.


Section 7.3.  Fundamental Changes.


(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (other than in the ordinary course of business) or all or
substantially all of the stock of any of its Subsidiaries or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower or any Subsidiary may merge with a Person which is
not affiliated with the Borrower if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary provided that in the case of a
Financial Institution Subsidiary, a Financial Institution Subsidiary is the
surviving Person, (iii) any Subsidiary may sell, lease, transfer or dispose of
its assets to (A)

 
21

--------------------------------------------------------------------------------

 

the Borrower,  (B) in the case of any Subsidiary that is not a Financial
Institution Subsidiary, to any other Subsidiary and (C) in the case of a
Financial Institution Subsidiary, to another  Financial Institution Subsidiary
or to a Subsidiary which is not a Financial Institution Subsidiary provided that
such Subsidiary is a direct or indirect Subsidiary of the selling Financial
Institution Subsidiary, (iv) any Subsidiary (other than a Financial Institution
Subsidiary) or the assets of any Subsidiary may be sold or otherwise transferred
so long as the aggregate value of such assets or of such Subsidiary shall not
exceed $500,000 in any fiscal year, provided, that any Financial Institution
Subsidiary may sell loans, investments or other assets in the ordinary course of
its business and (v) notwithstanding anything to the contrary in any of the
foregoing, the Borrower or any Subsidiary may enter into a sale leaseback
transaction of any of its real property, now owned or hereafter acquired.


(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto and any types of businesses that are
expressly permitted by any Governmental Authority having jurisdiction over the
Borrower and/or any Financial Institutions Subsidiary.


Section 7.4.  Restricted Payments. Upon the occurrence and during the
continuation of any Default or Event of Default, the Borrower will not, and will
not permit its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any dividend on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of common stock or Indebtedness subordinated to the Obligations of
the Borrower or any options, warrants, or other rights to purchase such common
stock or such Indebtedness, whether now or hereafter outstanding; provided, that
any Subsidiary may pay dividends to the Borrower or to its parent company at any
time.


Section 7.5.  Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its prop­erty or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, and (iii) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.


Section 7.6.  Investments, Etc  The Borrower will not, and will not permit any
of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called "Investments"), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, except:


(a)           Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lender and/or that are set forth
on the most current financial statements that have been delivered to the Lender;

 
22

--------------------------------------------------------------------------------

 



(b)           Investments purchased in the ordinary course of business by any
Financial Institution Subsidiary;


(c)           Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary in or to the Borrower or in or to another Subsidiary, including
without limitation any such Investment made in a Subsidiary established in
connection with the issuance of trust preferred securities;


(d)           Investments made for the purpose of making or consummating an
Acquisition; provided, that (i) after giving effect to such Acquisition, no
Default or Event of Default shall have occurred and be continuing, (ii) such
Acquisitions are undertaken in accordance with all applicable laws, and (iii)
the prior written consent or approval of such Acquisition of the board of
directors or equivalent governing body of the Person being acquired. Upon the
Borrower or any Subsidiary’s Investment of fifty percent or more of the voting
stock any Person that is a regulated financial institution, such Person shall
become a Financial Institution Subsidiary for purposes of this Agreement; and


 
(e)
Other Investments permitted by applicable laws and regulations.







ARTICLE VIII


EVENTS OF DEFAULT


Section 8.1.  Events of Default. If any of the following events (each an "Event
of Default") shall occur:


(a)           the Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or


(b)           the Borrower shall fail to pay any interest on any Revolving Loan
or any other amount (other than an amount payable under clause (a) of this
Article) pay­able under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) days; or


(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Sched­ules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document sub­mitted to the Lender by the
Borrower  or any representative of the Borrower  pursuant to or in connection
with this Agreement shall prove to be incorrect in any material respect when
made or deemed made or submitted; or


(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.2 (a) or (e), Section 5.3 (with respect to the
Borrower’s existence), or Articles VI or VII; or


(e)           the Borrower shall fail to observe or perform any covenant or
agreement contained (i) in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for
30 days after the earlier of (x) any Responsible Officer of the Borrower becomes
aware of such failure, or (y)  notice thereof shall have been given to the
Borrower by the Lender or any Lender or (ii) in any other Loan Document (after
taking into consideration any applicable grace periods); or

 
23

--------------------------------------------------------------------------------

 



(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness owed to the Bank (including without limitation any
Hedging Agreement or any letter of credit) in any amount or any other
Indebtedness owed to any other Person greater than $500,000  that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed
(other  than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or


(g)           the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect  or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of , or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Section, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting  any
of the foregoing; or


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any  Subsidiary or its debts, or any substantial
part of its assets,  under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect  or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such  proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or


(i)           the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or


(j)           an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $500,000; or


(k)           any judgment or order for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or


(l)           any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

 
24

--------------------------------------------------------------------------------

 



                    (m)           a Change in Control shall occur or exist; or


(n)           any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall impose any restriction upon the payment of
dividends from any such Subsidiary to the Borrower; or


(o)           any Financial Institution Subsidiary shall cease for any reason to
be an insured bank under the Federal Deposit Insurance Act, as amended; or


(p)           the FDIC or any other federal or state regulatory authority shall
issue a cease and desist order or take other action of a disciplinary or
remedial nature against the Borrower or any Financial Institution
Subsidiary  and such order or other action could reasonably be expected to have
a Material Adverse Effect or there shall occur with respect to any Financial
Institution Subsidiary any event that is grounds for the required submission of
a capital restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations
thereunder; or


(q)           the Borrower or any Financial Institution Subsidiary shall enter
into a punitive written agreement with any Governmental Authority having
regulatory authority over such Person for any reason;


then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Lender may, by notice
to the Borrower, take any or all of the follow­ing actions, at the same or
different times: (i) terminate its Revolving Commitment; (ii) declare the
principal of and any accrued interest on the Revolving Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and  that, if an Event of Default
specified in either clause (g) or (h)  shall occur, the Revolving
Commitment  shall automatically terminate and the principal of the Revolving
Loans then outstanding, together with accrued interest thereon, and  all fees,
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


ARTICLE IX


MISCELLANEOUS


Section 9.1.  Notices.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:



 
To the Borrower:
FNB United Corp.
   
150 South Fayetteville Street
   
Asheboro, North Carolina 27203
         
Attn: Mark A. Severson, Treasurer
   
Telephone Number: (336) 626-8351
   
Fax Number: (336) 328-1633




 
25

--------------------------------------------------------------------------------

 




   
Email: mark.severson@myyesbank.com
   
Website: www.myyesbank.com
       
To the Lender:
SunTrust Bank
   
303 Peachtree Street, 3rd Floor
   
Atlanta, Georgia 30308
         
Attn: Susan Thigpen
   
Telephone Number: (404) 588-7270
   
Fax Number: (404) 581-1775
   
Email: Susan.Thigpen@suntrust.com





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 9.1. With respect to any communications delivered or furnished
by electronic communication under Section 5.1, such communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such communications are not sent during the
normal business hours of the recipient, such communications shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii)  communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such communication is available and identifying the website address therefor.


(b)           Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower.  The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Lender in reliance upon such telephonic
or facsimile notice.  The obligation of the Borrower to repay the Revolving
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Lender of a confirmation
which is at variance with the terms understood by the Lender to be contained in
any such telephonic or facsimile notice.


Section 9.2.  Waiver; Amendments.


(a)           No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Lender, shall oper­ate as a waiver thereof, nor shall any
single or partial exercise of any such right or power or any abandonment
or  discontinuance of steps to enforce such right or power, preclude any other
or further exercise thereof or the exer­cise of any other right or power
hereunder or thereunder.  The rights and remedies of the Lender hereunder

 
26

--------------------------------------------------------------------------------

 

and under the other Loan Documents are cumulative and are not exclu­sive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Revolving Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Lender may have had notice or knowledge of such Default or Event of Default
at the time.


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Lender and then such waiver or consent shall be
effective only in the specific instance and for the spe­cific purpose for which
given.


Section 9.3.  Expenses; Indemnification.


(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel and the allocated cost of inside
counsel) in connection with the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), and (ii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
coun­sel and the allocated cost of inside counsel) incurred by the Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Revolving Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Revolving Loans.


                          (b)The Borrower shall indemnify the Lender and each
Affiliate of the Lender, and each officer, director, employee, agents and
advisors of the Lender and each Affiliate of the Lender (each, an "Indemnitee")
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, which may be
incurred by any Indemnitee,  or asserted against any Indemnitee by the Borrower
or any third Person, arising out of, in connection with or as a result of (i)
the execution or delivery of any this Agreement or any other agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation  of any of the transactions
contemplated hereby, (ii) any Revolving Loan or any actual or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned by the Borrower  or any
Subsidiary or any Environmental Liability  related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether brought by
the Borrower or any third Person and whether based on contract, tort, or any
other theory  and regardless of whether any Indemnitee is a party thereto;
provided,  that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined  by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the  gross negligence or willful
misconduct of such Indemnitee.


                          (c)The Borrower shall pay, and hold the Lender
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with re­spect to this Agreement and any other Loan
Documents, any collateral described therein, or any payments due thereunder, and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

 
27

--------------------------------------------------------------------------------

 



(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the Letter of Credit  or the use
of proceeds thereof.


(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 9.4. Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).


(b)           The Lender may at any time sell participations or assignments in
all or a portion of its rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of its Revolving Commitment and
the Revolving Loans at the time owing to it).


(c) The Lender may at any time pledge or assign a security interest in all or
any por­tion of its rights under this Agreement and the Revolving Credit Note to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.




Section 9.5.  Governing Law; Jurisdic­tion; Consent to Service of Process.


(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of North Carolina.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court (including without limitation the North Carolina Business Court, if
applicable)  located in the State of North Carolina and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
North Carolina state court (including the North Carolina Business Court) or, to
the extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final nonappealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.


(c)           The Borrower ir­­revocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section and
brought in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 
28

--------------------------------------------------------------------------------

 



(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.


Section 9.6.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).


Section 9.7.   Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by the Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by the Lender, irrespective of whether the Lender shall have
made demand hereunder and although such Obligations may be unmatured.  The
Lender agrees promptly to notify the Borrower after any such set-off and any
application made by the Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.


Section 9.8.   Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Lender constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.


Section 9.9.  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making  of any
Revolving Loans, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Revolving Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Revolving Commitment has not expired or terminated.  The
provisions of Sections 2.10 and 9.3 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Revolving Loans, the expiration or termination of the
Revolving Commitment or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the cer­tifi­cates,
reports, notices, and other documents delivered pursu­ant to this Agreement
shall survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Revolving Loans.


Section 9.10.  Severability.  Any provision of this Agreement ­or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular

 
29

--------------------------------------------------------------------------------

 

provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 9.11.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the "Charges"), shall
exceed the maximum lawful rate of interest (the "Maximum Rate") which may be
contracted for, charged, taken, received or reserved by the Lender in accordance
with applicable law, the rate of interest payable in respect of such Revolving
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and
Charges  that would have been payable in respect of such Revolving Loan but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lender in respect of other Revolving
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment, shall have been received by the Lender.


Section 9.12.  Patriot Act.   The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender  to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall, and shall cause each of its Subsidiaries to,
provide to the extent commercially reasonable, such information and take such
other actions as are reasonably requested by the Lender in order to assist the
Lender in maintaining compliance with the Patriot Act.












[Remainder of Page Intentionally Left Blank]

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.



 
FNB UNITED CORP.
       
By
/s/ Michael C. Miller
   
Name:  Michael C. Miller
   
Title:  President
             
[SEAL]
       
SUNTRUST BANK
             
By
/s/ Susan M. Thigpen
   
Name:  Susan M. Thigpen
   
Title:  Director




 
31

--------------------------------------------------------------------------------

 



SCHEDULE 4.5


LITIGATION MATTERS






None
































Schedule 4.5





 

--------------------------------------------------------------------------------

 



SCHEDULE  4.12




Financial Institution Subsidiaries


CommunityONE Bank, National Association, a national banking association


Other Subsidiaries

     
Name
Jurisdiction of Incorporation
Ownership
     
Dover Mortgage Company
North Carolina
100% by Bank
First National Investor Services, Inc.
North Carolina
100% by Bank



























Schedule 4.12

 

--------------------------------------------------------------------------------

 



EXHIBIT A
REVOLVING CREDIT NOTE


$10,000,000.00
Atlanta, Georgia

May 27, 2008


FOR VALUE RECEIVED, the undersigned, FNB UNITED CORP.,  a North Carolina
corporation (the “Borrower”), hereby promises to pay to SunTrust Bank (the
“Lender”) or its registered assigns at its principal office or any other office
that the Lender designates, on the Commitment Termination Date (as defined in
the Revolving Credit Agreement dated as of May 27, 2008, as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between  the Borrower and  the Lender, the lesser of the principal
sum of Ten Million and no/100 Dollars ($10,000,000) and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.  In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees (determined at customary rates of the firm or firms representing
the Lender for hours actually worked, and not as a statutory percentage of
amounts outstanding under this Revolving Credit Note) of the Lender.
The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.
All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NORTH CAROLINA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.



 
FNB UNITED CORP.
       
By:
     
Name:
   
Title:
       
[SEAL]


 
Exhibit A-1

 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS




 
 
 
 
Date
 
 
 
 
Amount and
Type of Loan
 
 
 
Payments of
Principal
 
 
Unpaid
Principal
Balance of
Note
 
 
 
Name of Person
Making
Notation
                                                                               
                                                                               









Exhibit A-2

 

--------------------------------------------------------------------------------

 



EXHIBIT 2.2










SunTrust Bank
303 Peachtree Street, 3rd Floor
Atlanta, Georgia 30308


Attention:


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of May 27,
2008  (as amended and in effect on the date hereof, the “Credit Agreement”),
between the undersigned, as Borrower, and SunTrust Bank, as Lender.  Terms
defined in the Credit Agreement are used herein with the same meanings.  This
notice constitutes a Notice of Borrowing, and the Borrower hereby requests a
Revolving Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Loan requested
hereby:


(A)           Principal amount of Revolving Loan:________________________


(B)           Date of Revolving Loan (which is a Business Day):
_________________


(C)           Purpose (if larger than $500,000):_______________________________


 
(D)
Location and number of Borrower’s account to which proceeds of Revolving Loan
are to be disbursed:__________________________

 


The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.



 
Very truly yours,
       
FNB UNITED CORP.
       
By:
     
Name:
   
Title:

















Exhibit 2.2
 